Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 29, 2019

                                      No. 04-19-00388-CV

                                     Steven C. GRINNELL,
                                            Appellant

                                                 v.

                               GARNET REAL ESTATE, LLC,
                                       Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-13502
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
        We abated this appeal to permit the trial court to hold a hearing on appellant’s “Verified
Motion to Extend Post-Judgment Deadlines” and to enter written findings determining the date
on which appellant and/or his attorney first either received notice of the signed judgment or
acquired actual knowledge of the signing of the judgment, in accordance with Rule 4.2. See
TEX. R. APP. P. 4.2(b), (c); see also TEX. R. CIV. P. 306a(4), (5). A supplemental clerk’s record
containing the trial court’s written finding of the date of first notice and supplemental reporter’s
record of the hearing held on the motion have been filed in this court. The trial court signed a
written order finding that appellant and/or his attorney first received notice of the order granting
appellee’s application for turnover relief and appointment of receiver on May 8, 2019. See TEX.
R. APP. P. 4.2(c). Appellant filed a motion to vacate the turnover order on June 7, 2019. See
TEX. R. APP. P. 329b. Therefore, appellant’s notice of appeal filed on June 10, 2019, appears
timely. See TEX. R. APP. P. 4.2(a), 26.1(a); TEX. R. CIV. P. 306a(4).

       According, this appeal is retained and REINSTATED on this court’s docket.               The
appellant’s brief is due thirty (30) days from the date of this order.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court